Case 1:19-cv-00874-RBJ-MEH Document 461 Filed 04/28/21 USDC Colorado Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No.: 19-cv-00874-RBJ-MEH

  WARNER RECORDS INC., ATLANTIC RECORDING CORPORATION, BAD BOY
  RECORDS LLC, ELEKTRA ENTERTAINMENT GROUP INC., FUELED BY RAMEN LLC,
  LAVA RECORDS LLC, MAVERICK RECORDING COMPANY, NONESUCH RECORDS
  INC., THE ALL BLACKS U.S.A., INC., WARNER MUSIC INC., WARNER RECORDS/SIRE
  VENTURES LLC, WEA INTERNATIONAL INC., WARNER CHAPPELL MUSIC, INC.,
  WARNER-TAMERLANE PUBLISHING CORP., W CHAPPELL MUSIC CORP. D/B/A WC
  MUSIC CORP., W.C.M. MUSIC CORP., UNICHAPPELL MUSIC INC., RIGHTSONG MUSIC
  INC., COTILLION MUSIC, INC., INTERSONG U.S.A., INC., CHAPPELL & CO. INC., SONY
  MUSIC ENTERTAINMENT, ARISTA MUSIC, ARISTA RECORDS LLC, LAFACE
  RECORDS LLC, PROVIDENT LABEL GROUP, LLC, SONY MUSIC ENTERTAINMENT US
  LATIN, THE CENTURY FAMILY, INC., VOLCANO ENTERTAINMENT III, LLC, ZOMBA
  RECORDINGS LLC, SONY MUSIC PUBLISHING (US) LLC, EMI APRIL MUSIC INC., EMI
  BLACKWOOD MUSIC INC., COLGEMS-EMI MUSIC INC., EMI CONSORTIUM MUSIC
  PUBLISHING INC. D/B/A EMI FULL KEEL MUSIC, EMI CONSORTIUM SONGS, INC.,
  INDIVIDUALLY AND D/B/A EMI LONGITUDE MUSIC, EMI ENTERTAINMENT WORLD
  INC. D/B/A EMI FORAY MUSIC, EMI FEIST CATALOG INC., EMI MILLER CATALOG
  INC., EMI MILLS MUSIC, INC., EMI UNART CATALOG INC., EMI U CATALOG INC.,
  FAMOUS MUSIC LLC, JOBETE MUSIC CO. INC., STONE AGATE MUSIC, SCREEN
  GEMS-EMI MUSIC INC., STONE DIAMOND MUSIC CORP., UMG RECORDINGS, INC.,
  CAPITOL RECORDS, LLC, UNIVERSAL MUSIC CORP., UNIVERSAL MUSIC – MGB NA
  LLC, UNIVERSAL MUSIC PUBLISHING INC., UNIVERSAL MUSIC PUBLISHING AB,
  UNIVERSAL MUSIC PUBLISHING LIMITED, UNIVERSAL MUSIC PUBLISHING MGB
  LIMITED, UNIVERSAL MUSIC – Z TUNES LLC, UNIVERSAL/ISLAND MUSIC LIMITED,
  UNIVERSAL/MCA MUSIC LIMITED, UNIVERSAL/MCA PUBLISHING PTY. LIMITED,
  MUSIC CORPORATION OF AMERICA, INC., MUSIK EDITION DISCOTON GMBH,
  POLYGRAM PUBLISHING, INC., AND SONGS OF UNIVERSAL, INC.,

  Plaintiffs,

  v.

  CHARTER COMMUNICATIONS, INC.,

  Defendant.

                PLAINTIFFS’ AMENDED CORPORATE DISCLOSURE STATEMENT

  Dated: April 20, 2021

       Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiffs disclose the following:




                                                    1
Case 1:19-cv-00874-RBJ-MEH Document 461 Filed 04/28/21 USDC Colorado Page 2 of 6




         Plaintiffs Warner Records Inc., Atlantic Recording Corporation, Elektra Entertainment

  Group Inc., Fueled By Ramen LLC, Lava Records LLC, Maverick Recording Company,

  Nonesuch Records Inc., The All Blacks U.S.A., Inc., Warner Music Inc., Warner Records/SIRE

  Ventures LLC, WEA International Inc., Warner Chappell Music, Inc., Warner-Tamerlane

  Publishing Corp., W Chappell Music Corp. d/b/a WC Music Corp., W.C.M. Music Corp.,

  Unichappell Music Inc., Rightsong Music Inc., Cotillion Music, Inc., and Intersong U.S.A., Inc.

  are wholly-owned, indirect subsidiaries of Warner Music Group Corp., a Delaware corporation.

  Warner Music Group Corp. is owned and controlled, directly and indirectly, by affiliates of

  Access Industries, Inc., which is not a publicly traded company, and is indirectly controlled by

  Mr. Len Blavatnik. No publicly traded corporation directly or indirectly holds ten percent (10%)

  or more of the stock in Warner Records Inc., Atlantic Recording Corporation, Elektra

  Entertainment Group Inc., Fueled By Ramen LLC, Lava Records LLC, Maverick Recording

  Company, Nonesuch Records Inc., The All Blacks U.S.A., Inc., Warner Music Inc., Warner

  Records/SIRE Ventures LLC, WEA International Inc., Warner Chappell Music, Inc., Warner-

  Tamerlane Publishing Corp., W Chappell Music Corp. d/b/a WC Music Corp., W.C.M. Music

  Corp. Unichappell Music Inc., Rightsong Music Inc., Cotillion Music, Inc., or Intersong U.S.A.,

  Inc.

         Plaintiff Bad Boy Records LLC is a joint venture in which BB Investments LLC, an

  indirectly wholly-owned subsidiary of Warner Music Group Corp., holds a 50% interest. Bad

  Boy Records, which is not a publicly traded company, holds the remaining 50% interest in Bad

  Boy Records LLC. No publicly traded corporation directly or indirectly holds ten percent (10%)

  or more of the stock in Bad Boy Records LLC.




                                                    2
Case 1:19-cv-00874-RBJ-MEH Document 461 Filed 04/28/21 USDC Colorado Page 3 of 6




          Plaintiffs UMG Recordings, Inc., Capitol Records, LLC, Universal Music Corp.,

   Universal Music – MGB NA LLC, Universal Music Publishing Inc., Universal Music

   Publishing AB, Universal Music Publishing Limited, Universal Music Publishing MGB

   Limited, Universal Music – Z Tunes LLC, Universal/Island Music Limited, Universal/MCA

   Music Limited, Universal/MCA Publishing Pty. Limited, Music Corporation of America, Inc.,

   Polygram Publishing, Inc., and Songs of Universal, Inc. are indirect subsidiaries of Vivendi

   S.A., a publicly held French company. No other publicly traded company owns ten percent

   (10%) or more of UMG Recordings, Inc., Capitol Records, LLC, Universal Music Corp.,

   Universal Music – MGB NA LLC, Universal Music Publishing Inc., Universal Music

   Publishing AB, Universal Music Publishing Limited, Universal Music Publishing MGB

   Limited, Universal Music – Z Tunes LLC, Universal/Island Music Limited, Universal/MCA

   Music Limited, Universal/MCA Music Publishing Pty. Limited, Music Corporation of America,

   Inc., Polygram Publishing, Inc., and Songs of Universal, Inc.

          Plaintiffs Sony Music Entertainment, Arista Music, Arista Records LLC, LaFace

   Records LLC, Provident Label Group, LLC, Sony Music Entertainment US Latin, The Century

   Family, Inc., Volcano Entertainment III, LLC, and Zomba Recordings LLC are wholly-owned,

   indirect subsidiaries of Sony Group Corporation, a publicly traded company organized under

   the laws of Japan. No publicly traded company other than Sony Group Corporation owns ten

   percent (10%) or more of the stock in Sony Music Entertainment, Arista Music, Arista Records

   LLC, LaFace Records LLC, Provident Label Group, LLC, Sony Music Entertainment US Latin,

   The Century Family, Inc., Volcano Entertainment III, LLC, or Zomba Recordings LLC.

          Plaintiffs Sony Music Publishing (US) LLC, EMI April Music Inc., EMI Blackwood

   Music Inc., Colgems-EMI Music Inc., EMI Consortium Music Publishing Inc. d/b/a EMI Full
Case 1:19-cv-00874-RBJ-MEH Document 461 Filed 04/28/21 USDC Colorado Page 4 of 6




   Keel Music, EMI Consortium Songs, Inc., individually and d/b/a EMI Longitude Music, EMI

   Entertainment World Inc. d/b/a EMI Foray Music, EMI Feist Catalog Inc., EMI Miller Catalog

   Inc., EMI Mills Music, Inc., EMI Unart Catalog Inc., EMI U Catalog Inc., Famous Music LLC,

   Jobete Music Co. Inc., Stone Agate Music, Screen Gems-EMI Music Inc., and Stone Diamond

   Music Corp. are wholly-owned, indirect subsidiaries of Sony Group Corporation, a publicly

   traded company organized under the laws of Japan. No publicly-traded company other than

   Sony Group Corporation owns more than 10% of the stock of Sony Music Publishing (US)

   LLC, EMI April Music Inc., EMI Blackwood Music Inc., Colgems-EMI Music Inc., EMI

   Consortium Music Publishing Inc. d/b/a EMI Full Keel Music, EMI Consortium Songs, Inc.,

   individually and d/b/a EMI Longitude Music, EMI Entertainment World Inc. d/b/a EMI Foray

   Music, EMI Feist Catalog Inc., EMI Miller Catalog Inc., EMI Mills Music, Inc., EMI Unart

   Catalog Inc., EMI U Catalog Inc., Famous Music LLC, Jobete Music Co. Inc., Stone Agate

   Music, Screen Gems-EMI Music Inc., or Stone Diamond Music Corp.




                                                 4
Case 1:19-cv-00874-RBJ-MEH Document 461 Filed 04/28/21 USDC Colorado Page 5 of 6




   Dated: April 28, 2021                   /s/ Stacey K. Grigsby
                                           Stacey K. Grigsby
                                           COVINGTON & BURLING LLP
                                           One City Center
                                           850 Tenth Street NW
                                           Washington, DC 20001-4956
                                           Telephone: (202) 662-6000
                                           sgrigsby@cov.com

                                           Jonathan M. Sperling
                                           COVINGTON & BURLING LLP
                                           The New York Times Building
                                           620 Eighth Avenue
                                           New York, NY 10018-1405
                                           Telephone: (212) 841-1000
                                           jsperling@cov.com
                                           Mitchell A. Kamin
                                           Neema T. Sahni
                                           J. Hardy Ehlers
                                           COVINGTON & BURLING LLP
                                           1999 Avenue of the Stars, Suite 3500
                                           Los Angeles, California 90067-4643
                                           Telephone: (424) 332-4800
                                           mkamin@cov.com
                                           nsahni@cov.com

                                           Janette L. Ferguson, Esq.
                                           WILLIAMS WEESE PEPPLE &
                                           FERGUSON
                                           1801 California Street, Suite 3400
                                           Denver, CO 80202
                                           Telephone: (303) 861-2828
                                           Facsimile: (303) 861-4017
                                           jferguson@williamsweese.com

                                           Matthew J. Oppenheim
                                           Scott A. Zebrak
                                           Jeffrey M. Gould
                                           OPPENHEIM + ZEBRAK, LLP
                                           4530 Wisconsin Ave. NW, 5th Fl.
                                           Washington, DC 20016
                                           Telephone: (202) 621-9027
                                           matt@oandzlaw.com
                                           scott@oandzlaw.com
                                           jeff@oandzlaw.com

                                           Attorneys for Plaintiffs




                                       5
Case 1:19-cv-00874-RBJ-MEH Document 461 Filed 04/28/21 USDC Colorado Page 6 of 6




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on April 28, 2021, I caused the foregoing document and all

   supporting materials thereto to be filed electronically with the Clerk of the Court using the

   CM/ECF system, which will send a notice of electronic filing to all counsel of record registered

   with CM/ECF.


                                                         /s/ Stacey K. Grigsby
                                                         Stacey K. Grigsby




                                                    6
